Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on April 20, 2022 for patent application 16/756,521 filed on April 16, 2020.
 

Claims 1, 3, 4 and 6-13 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Based on the language in the independent claims, “IP control commands” are what the “control commands” are called when sent by the first communication section, whereas “Wire control commands” are what the “control commands” are called when sent by the second communication section. However, the independent claims now require “wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the first communication section of the first information processing device (emphasis added),” and “determine the second information processing device is enabled to receive the wire control command via the first communication section (emphasis added).” As Examiner understands the system, a wire control command can’t be sent/received using the first communication section, as this section sends/receives “IP control commands.” Therefore, the claims are indefinite. Appropriate correction or explanation is required.
In the most recent amendment, Applicant changed the claim language to state that the second information processing device is enabled to receive the wire control command via the first communication section, rather than via the IP. However, the claim language states that “a first communication section [is] configured to communicate via an Internet protocol (IP).” Thus, the same issues remain, and thus Examiner maintains the 35 USC § 112 rejection from the previous Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Xiao et al. (Pub. No.: US 2018/0376308) and Brooks et al. (Pub. No.: US 2017/0293545).
Regarding claim 1, Kase discloses a first information processing device (Fig. 4, element 1), comprising: a first communication section configured to communicate via an Internet protocol (IP) (Fig. 4, elements 12 and 31, paras. [0072]-[0073]); a second communication section configured to communicate via a non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]); and a processing section configured to communicate a control command using one of the first communication section or the second communication section, wherein the first communication section is further configured to communicate an IP control command as the control command via the IP, the second communication section is further configured to communicate a wire control command as the control command via the non-IP wired interface (paras. [0140]-[0142]), the first information processing device is in communication with a second information processing device (Fig. 4, element 2) via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]). 
It could be argued that Kase does not explicitly disclose wherein the processing section is further configured to: determine the second information processing device is enabled to receive the wire control command via the first communication section; and stop the communication, via the non-IP wired interface of the second communication section, based on the determination the second information processing device is enabled to receive the wire control command via the first communication section. However, in analogous art, Xiao discloses that “[i]n one embodiment, after step 201, the method further includes: determining, by the terminal device, that a communication path currently used for the V2X service is a communication path different from the communication path; and stopping, by the terminal device, using the currently used communication path. To be specific, when the communication path determined by the terminal device is different from the communication path currently used by the terminal device, the terminal device stops using the communication path currently used by the terminal device, and sends the message of the V2X service by using the determined communication path (para. [0165]),” which teaches that a system can stop communication on a current communication path if it is determined that communication should continue on a different communication path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be further configured to determine the second information processing device is enabled to receive the wire control command via the first communication section, and stop the communication, via the non-IP wired interface of the second communication section, based on the determination the second information processing device is enabled to receive the wire control command via the first communication section. This would have produced predictable and desirable results, in that it would allow for the system to have autonomy to choose a desired communication path, which could make communications more robust. 
It could be argued that Kase does not explicitly disclose wherein the processing section is further configured to control transmission of an inquiry to the second information processing device via the non-IP wired interface, wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the first communication section of the first information processing device; and control transmission of the IP control command to the second information processing device based on the wire control command; control reception of a response from the second information processing device via the non-IP wired interface, wherein the reception of the response is based on the transmitted inquiry; nor wherein the determination the second information processing device is enabled to receive the wire control command via the first communication section is based on the received response. However, in analogous art, Brooks discloses that “each cabled connection in the topological map may be represented by connection information of two components, where the analyzing includes analyzing at least the connection information for at least one of the two components. As an example, the analyzing may include applying, by the processor, a set of rules to at least the connection information for the at least one of the two components, wherein the set of rules queries whether the physically cabled connection follows at least one standard or guideline. For instance, the set of rules may make at least one of the following queries: whether a communication path from the at least one of the two components to the host computer skips an expected component; whether a communication path from the at least one of the two components to the host computer is connected to an unexpected component; whether only a single communication path from the at least one of the two components back to the host computer can be found; whether first and second different communication paths from the at least one of the two components to a host bus adapter of the host computer are found; whether a port of a host bus adapter of the host computer is unused; whether a number of physically cabled connections to a storage enclosure of the string of storage enclosures is greater than a threshold number of physically cabled connections; whether a type of one of the storage enclosures in the string of storage enclosures is different than a type of another of the storage enclosures in the string of storage enclosures; whether a type of one of the storage enclosures in the string of storage enclosures is unsupported by the host computer; whether an expected expander of one of the storage enclosures in the string of storage enclosures is missing; or whether the number of storage enclosures in the string of storage enclosures is greater than a threshold number of storage enclosures (para. [0011]),” which teaches that queries may be sent in order to determine network topography, including if multiple communications paths exist. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be further configured to control transmission of an inquiry to the second information processing device via the non-IP wired interface, wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the first communication section of the first information processing device, and control transmission of the IP control command to the second information processing device based on the wire control command, control reception of a response from the second information processing device via the non-IP wired interface, wherein the reception of the response is based on the transmitted inquiry, nor wherein the determination the second information processing device is enabled to receive the wire control command via the first communication section is based on the received response. This would have produced predictable and desirable results, in that it would allow for the system to be more fully aware of available communication paths, which could improve system performance.
Regarding claim 6, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 1, and further discloses wherein the first communication section is further configured to receive the IP control command issued by a controller that is connected to an IP network (Kase, Fig. 4, elements 12, 22 and 31, paras. [0072]-[0077]).
Regarding claim 7, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 1, and further discloses further comprising a command generator configured to generate the wire control command (Kase, Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
Regarding claim 8, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 7, and further discloses wherein the command generator is configured to generate the wire control command based on a non-IP command issued by a remote controller (Kase, para. [0127]).
Regarding claim 9, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 1, and further discloses wherein the second communication section is further configured to receive the wire control command issued by a third information processing device which is different from the second information processing device (Kase, Fig. 3, elements 3-5. There can be more than one device connected to a television.).
Regarding claim 11, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 1, and further discloses wherein the second communication section is further configured to one of transmit or receive an audio visual (AV) stream as primary data (Kase, Fig. 4, element 2, paras. [0068]-[0070]).
Regarding claim 12, Kase discloses an information processing method comprising: in a first information processing device comprising a first communication section and a second communication section (Fig. 4, elements 11, 12, 30 and 31, paras. [0072]-[0073]):  communicating a control command using one of the first communication section or the second communication section, wherein the first communication section is configured to communicate an IP control command as the control command via an internet protocol (IP), the second communication section is configured to communicate a wire control command as the control command via a non-IP wired interface (paras. [0140]-[0142]), and the first information processing device is in communication with a second information processing device (Fig. 4, element 2) via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
It could be argued that Kase does not explicitly disclose wherein determining the second information processing device is enabled to receive the wire control command via the first communication section; and stopping the communication, via the non-IP wired interface of the second communication section, based on the determination the second information processing device is enabled to receive the wire control command via the first communication section. However, in analogous art, Xiao discloses that “[i]n one embodiment, after step 201, the method further includes: determining, by the terminal device, that a communication path currently used for the V2X service is a communication path different from the communication path; and stopping, by the terminal device, using the currently used communication path. To be specific, when the communication path determined by the terminal device is different from the communication path currently used by the terminal device, the terminal device stops using the communication path currently used by the terminal device, and sends the message of the V2X service by using the determined communication path (para. [0165]),” which teaches that a system can stop communication on a current communication path if it is determined that communication should continue on a different communication path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for determining the second information processing device is enabled to receive the wire control command via the first communication section, and stopping the communication, via the non-IP wired interface of the second communication section, based on the determination the second information processing device is enabled to receive the wire control command via the first communication section. This would have produced predictable and desirable results, in that it would allow for the system to have autonomy to choose a desired communication path, which could make communications more robust. 
It could be argued that Kase does not explicitly disclose controlling transmission of an inquiry to the second information processing device via the non-IP wired interface, wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the first communication section of the first information processing device; and control transmission of the IP control command to the second information processing device based on the wire control command; controlling reception of a response from the second information processing device via the non-IP wired interface, wherein the reception of the response is based on the transmitted inquiry; nor wherein the determination the second information processing device is enabled to receive the wire control command via the first communication section is based on the received response. However, in analogous art, Brooks discloses that “each cabled connection in the topological map may be represented by connection information of two components, where the analyzing includes analyzing at least the connection information for at least one of the two components. As an example, the analyzing may include applying, by the processor, a set of rules to at least the connection information for the at least one of the two components, wherein the set of rules queries whether the physically cabled connection follows at least one standard or guideline. For instance, the set of rules may make at least one of the following queries: whether a communication path from the at least one of the two components to the host computer skips an expected component; whether a communication path from the at least one of the two components to the host computer is connected to an unexpected component; whether only a single communication path from the at least one of the two components back to the host computer can be found; whether first and second different communication paths from the at least one of the two components to a host bus adapter of the host computer are found; whether a port of a host bus adapter of the host computer is unused; whether a number of physically cabled connections to a storage enclosure of the string of storage enclosures is greater than a threshold number of physically cabled connections; whether a type of one of the storage enclosures in the string of storage enclosures is different than a type of another of the storage enclosures in the string of storage enclosures; whether a type of one of the storage enclosures in the string of storage enclosures is unsupported by the host computer; whether an expected expander of one of the storage enclosures in the string of storage enclosures is missing; or whether the number of storage enclosures in the string of storage enclosures is greater than a threshold number of storage enclosures (para. [0011]),” which teaches that queries may be sent in order to determine network topography, including if multiple communications paths exist. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for controlling transmission of an inquiry to the second information processing device via the non-IP wired interface, wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the first communication section of the first information processing device; and control transmission of the IP control command to the second information processing device based on the wire control command; control reception of a response from the second information processing device via the non-IP wired interface, wherein the reception of the response is based on the transmitted inquiry, wherein the determination the second information processing device is enabled to receive the wire control command via the first communication section is based on the received response. This would have produced predictable and desirable results, in that it would allow for the system to be more fully aware of available communication paths, which could improve system performance.
Regarding claim 13, Kase discloses an information processing system comprising: a first information processing device; and a second information processing device configured to communicate with the first information processing device via one of Internet protocol (IP) or a wired network with a non-IP wired interface, wherein the first information processing device comprises: a first communication section configured to communicate via the IP (Fig. 4, elements 12 and 31, paras. [0072]-[0073]), a second communication section configured to communicate via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]), and a processing section configured to communicate a control command using one of the first communication section or the second communication section, the first communication section is configured to communicate an IP control command as the control command via the IP, the second communication section is configured to communicate a wire control command as the control command via the non-IP wired interface (paras. [0140]-[0142]). the first information processing device is in communication with the second information processing device (Fig. 4, element 2) via the non-IP wired interface (Fig. 4, elements 11 and 30, paras. [0072]-[0073]).
It could be argued that Kase does not explicitly disclose wherein the processing section is further configured to: determine the second information processing device is enabled to receive the wire control command via the first communication section; and stop the communication, via the non-IP wired interface of the second communication section, based on the determination the second information processing device is enabled to receive the wire control command via the first communication section. However, in analogous art, Xiao discloses that “[i]n one embodiment, after step 201, the method further includes: determining, by the terminal device, that a communication path currently used for the V2X service is a communication path different from the communication path; and stopping, by the terminal device, using the currently used communication path. To be specific, when the communication path determined by the terminal device is different from the communication path currently used by the terminal device, the terminal device stops using the communication path currently used by the terminal device, and sends the message of the V2X service by using the determined communication path (para. [0165]),” which teaches that a system can stop communication on a current communication path if it is determined that communication should continue on a different communication path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be further configured to determine the second information processing device is enabled to receive the wire control command via the first communication section, and stop the communication, via the non-IP wired interface of the second communication section, based on the determination the second information processing device is enabled to receive the wire control command via the first communication section. This would have produced predictable and desirable results, in that it would allow for the system to have autonomy to choose a desired communication path, which could make communications more robust. 
It could be argued that Kase does not explicitly disclose wherein the processing section is further configured to: control transmission of an inquiry to the second information processing device via the non-IP wired interface, wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the first communication section of the first information processing device; and control transmission of the IP control command to the second information processing device based on the wire control command; control reception of a response from the second information processing device via the non-IP wired interface, wherein the reception of the response is based on the transmitted inquiry; nor wherein the determination the second information processing device is enabled to receive the wire control command via the first communication section is based on the received response. However, in analogous art, Brooks discloses that “each cabled connection in the topological map may be represented by connection information of two components, where the analyzing includes analyzing at least the connection information for at least one of the two components. As an example, the analyzing may include applying, by the processor, a set of rules to at least the connection information for the at least one of the two components, wherein the set of rules queries whether the physically cabled connection follows at least one standard or guideline. For instance, the set of rules may make at least one of the following queries: whether a communication path from the at least one of the two components to the host computer skips an expected component; whether a communication path from the at least one of the two components to the host computer is connected to an unexpected component; whether only a single communication path from the at least one of the two components back to the host computer can be found; whether first and second different communication paths from the at least one of the two components to a host bus adapter of the host computer are found; whether a port of a host bus adapter of the host computer is unused; whether a number of physically cabled connections to a storage enclosure of the string of storage enclosures is greater than a threshold number of physically cabled connections; whether a type of one of the storage enclosures in the string of storage enclosures is different than a type of another of the storage enclosures in the string of storage enclosures; whether a type of one of the storage enclosures in the string of storage enclosures is unsupported by the host computer; whether an expected expander of one of the storage enclosures in the string of storage enclosures is missing; or whether the number of storage enclosures in the string of storage enclosures is greater than a threshold number of storage enclosures (para. [0011]),” which teaches that queries may be sent in order to determine network topography, including if multiple communications paths exist. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase to allow for the processing section to be further configured to control transmission of an inquiry to the second information processing device via the non-IP wired interface, wherein the inquiry determines the second information processing device is enabled to receive the wire control command via the first communication section of the first information processing device; and control transmission of the IP control command to the second information processing device based on the wire control command; control reception of a response from the second information processing device via the non-IP wired interface, wherein the reception of the response is based on the transmitted inquiry, wherein the determination the second information processing device is enabled to receive the wire control command via the first communication section is based on the received response. This would have produced predictable and desirable results, in that it would allow for the system to be more fully aware of available communication paths, which could improve system performance.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Xiao et al. (Pub. No.: US 2018/0376308) and Brooks et al. (Pub. No.: US 2017/0293545), and further in view of Rabii et al. (Pub. No.: US 2016/0366470).
Regarding claim 3, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 1, but it could be argued that the combination does not explicitly disclose wherein the processing section is further configured to: convert the wire control command into the IP control command, and transmit, using the first communication section, the IP control command to the second information processing device. However, in analogous art, Rabii discloses techniques which “enable wireless transmission of HDMI data without compression by using an encapsulation scheme that maps HDMI audio and video channels into a transport stream format and maps HDMI side channels into an IP datagram for transmission over the wireless connection (para. [0005]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase, Xiao and Brooks to allow for the processing section to be configured to convert the wire control command into the IP control command, and transmit, using the first communication section, the IP control command to the second information processing device. This would have produced predictable and desirable results, in that it would allow for information to still be able to be communicated properly in the event that there is an issue with the HDMI connection. 
Regarding claim 10, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 9, wherein the processing section is further configured to: transmit the received wire control command to the second information processing device via the second communication section (Fig. 3, elements 3-5. There can be more than one device connected to a television; Fig. 4, element 2, paras. [0068]-[0070]; “however, the control apparatuses and the terminal apparatuses shall not be limited to these. Other AV apparatuses and home appliances may also be used as the control apparatuses and the terminal apparatuses, respectively.”), but it could be argued that the combination does not explicitly disclose wherein the processing section is further configured to transmit the received wire control command to the second information processing device via the first communication section upon conversion of the wired control command into the IP control command. However, in analogous art, Rabii discloses techniques which “enable wireless transmission of HDMI data without compression by using an encapsulation scheme that maps HDMI audio and video channels into a transport stream format and maps HDMI side channels into an IP datagram for transmission over the wireless connection (para. [0005]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase, Xiao and Brooks to allow for the processing section to be configured to transmit the received wire control command to the second information processing device via the first communication section upon conversion of the wired control command into the IP control command. This would have produced predictable and desirable results, in that it would allow for information to still be able to be communicated properly in the event that there is an issue with the HDMI connection. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kase et al. (Pub. No.: US 2010/0223370) in view of Xiao et al. (Pub. No.: US 2018/0376308) and Brooks et al. (Pub. No.: US 2017/0293545), and further in view of Takatori et al. (Pub. No.: US 2009/0290487).
Regarding claim 4, the combination of Kase, Xiao and Brooks discloses the first information processing device according to claim 1, but it could be argued that the combination does not explicitly disclose wherein the processing section is further configured to: determine, upon the stop of the communication of the control command via the second communication section, whether to restart the communication via the wire control command based on one of a user selection or a disconnection of the second information processing device from the first communication section. However, in analogous art, Takatori discloses “[w]hen failure occurs in a line connecting communication apparatuses, the blocking point of the data frame is dynamically changed to restart communication using a path where no failure has occurred. Consequently, a relay path between the communication apparatuses is maintained even if a failure occurs (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kase, Xiao and Brooks to allow for the processing section to be configured to determine, upon the stop of the communication of the control command via the second communication section, whether to restart the communication via the wire control command based on one of a user selection or a disconnection of the second information processing device from the first communication section. This would have produced predictable and desirable results, in that it would allow for the most appropriate communication path to be selected based on a plurality of relevant factors.


Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. On page 9, Applicant states that “Claims 1, 4, 6, 12, and 13 have been amended, as set forth above. In view of the amendments, the Applicant respectfully requests that the rejection of the claims 1, 3, 4, and 6-13 under 35 U.S.C. § 112, second paragraph, be withdrawn.” However, Applicant changed the claim language to state that the second information processing device is enabled to receive the wire control command via the first communication section, rather than via the IP. However, the claim language states that “a first communication section [is] configured to communicate via an Internet protocol (IP).” Thus, the same issues remain, as the wire control command will still be sent via an IP, which still contradicts the definitions laid out in Applicant’s specification, and thus Examiner maintains the 35 USC § 112 rejection from the previous Office Action.
Further, Applicant argued on pages 9-12 that the 35 USC § 103 rejection is deficient. However, until the 35 USC § 112 issues have been resolved, it is impossible for Examiner to properly judge the scope of the invention, and thus for the time being, Examiner is maintaining the 35 USC § 103 rejection, which still reads on the claim language, to the best of Examiner’s judgement, based on the existing 35 USC § 112 issues.


Conclusion
Claims 1, 3, 4 and 6-13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 27, 2022